Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hizume (JP2010121847A).
Regarding claim 1, Hizume teaches a heat exchange system for an outdoor unit of an air conditioner, comprising
An outdoor heat exchange assembly comprising a coolant heat radiation module and fins (Figure 3: 6 and 7);
A first circulation pipeline comprising an output pipe, a connecting pipe, and a return pipe, wherein the output pipe communicates with an air conditioner indoor unit and the coolant heat radiation module, the connecting pipe communicates with the coolant heat radiation module and the fins, and the return pipe communicates with the fins and the air conditioner indoor unit (Figure 1: return pipe into 20 from the compressor (during heating), output pipe from 20 towards “A”, and connecting pipe with 3 and 4a-4b. All pipes are fluidly connected and communicated to one another);
A control valve assembly connected with the output pipe and controlling an opened-closed state of the first circulation pipeline (Figure 1: 3, 4a-b, 5a-b);
A heating pipeline communicating with the output pipe and the fins, and further connected with the control valve assembly, wherein the control valve assembly controls an opened-closed state of the heating pipeline (Figure 1, pipeline up to 5a-5b);
A heating assembly connected with the heating pipeline and configured to heat a coolant in the heating pipeline before entering the fins (Figure 1: the compressor is a heating assembly because it heats coolant); wherein
In a heating process, the first circulation pipeline is opened through and in the defrosting process, the first circulation pipeline and the heating pipeline are both opened through, and the heating assembly is started (¶8-9).
Regarding claim 2, Hizume teaches all of the limitations of claim 1, wherein the control valve assembly comprises:
A first valve connected with the output pipe and configured to control an opened-closed state of the output pipe (Figure 1: 3); and
A second valve connected with the heating pipeline and configured to control an opened-closed state of the heating pipeline (Figure 1: 5a); and
One end of the connecting pipe is connected with the coolant heat radiation module, the other end of the connecting pipe is connected with the heating pipeline (Figure 1: portion of connecting pipe connected to 6a and pipeline leading back to 5a), the connecting pipe communicates with the fins through the heating pipeline (Figure 1: all pipelines are fluidically and thermodynamically communicating), and the heating pipeline communicates with the return pipe through the fins (Figure 1: all pipelines are fluidically and thermodynamically communicating).
Regarding claim 4, Hizume teaches all of the limitations of claim 2, wherein
The first valve and the second valve are stop valves (Figure 1: 3 and 5a have stop positions, i.e. positions in which they are stopped).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hizume (JP2010121847A) in view of Zhang (CN103383157A).
Regarding claim 1, Hizume teaches a heat exchange system for an outdoor unit of an air conditioner, comprising
An outdoor heat exchange assembly comprising a coolant heat radiation module and fins (Figure 3: 6 and 7);
A first circulation pipeline comprising an output pipe, a connecting pipe, and a return pipe, wherein the output pipe communicates with an air conditioner indoor unit and the coolant heat radiation module, the connecting pipe communicates with the coolant heat radiation module and the fins, and the return pipe communicates with the fins and the air conditioner indoor unit (Figure 1: return pipe into 20 from the compressor (during heating), output pipe from 20 towards “A”, and connecting pipe with 3 and 4a-4b. All pipes are fluidly connected and communicated to one another);
A control valve assembly connected with the output pipe and controlling an opened-closed state of the first circulation pipeline (Figure 1: 3, 4a-b, 5a-b);
A heating pipeline communicating with the output pipe and the fins, and further connected with the control valve assembly, wherein the control valve assembly controls an opened-closed state of the heating pipeline (Figure 1, pipeline with 5a-5b);
In the heating process, the first circulation pipeline is opened through and in the defrosting process, the first circulation pipeline and the heating pipeline are both opened through (¶8-9).
In pursuance of compact prosecution, the following is offered under a narrower interpretation of “heating assembly”, where a compressor is not considered a “heating assembly”.
Hizume does not disclose a heating assembly as disclosed in Applicant’s disclosure. However, Zhang discloses a heating assembly configured to heat coolant during defrost in order to provide heating while defrosting to ensure room comfort (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a coolant heater in the heating pipeline of Hizume and to start the heater during the defrosting operation in order to ensure room comfort while efficiently defrosting the outdoor unit heat exchanger.
Regarding claim 2, Hizume as modified teaches all of the limitations of claim 1, wherein the control valve assembly comprises:
A first valve connected with the output pipe and configured to control an opened-closed state of the output pipe (Figure 1: 3); and
A second valve connected with the heating pipeline and configured to control an opened-closed state of the heating pipeline (Figure 1: 5a); and
One end of the connecting pipe is connected with the coolant heat radiation module, the other end of the connecting pipe is connected with the heating pipeline (Figure 1: portion of connecting pipe connected to 6a and pipeline leading back to 5a), the connecting pipe communicates with the fins through the heating pipeline (Figure 1: all pipelines are fluidically and thermodynamically communicating), and the heating pipeline communicates with the return pipe through the fins (Figure 1: all pipelines are fluidically and thermodynamically communicating).
Regarding claim 4, Hizume as modified teaches all of the limitations of claim 2, wherein
The first valve and the second valve are stop valves (Figure 1: 3 and 5a have stop positions, i.e. positions in which they are stopped).
Regarding claim 5, Hizume teaches all of the limitations of claim 1.
Hizume does not teach wherein the control valve assembly comprises:
A third valve connected with the output pipe and the heating pipeline at the same time and configured to respectively control opened-closed states of the output pipe and the heating pipeline.
However, Zhang teaches
A third valve connected with the output pipe and the heating pipeline at the same time and configured to respectively control opened-closed states of the output pipe and the heating pipeline (Figure 6: 72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a third valve in Hizume in order to reduce the number of valves necessary for performing the simultaneous defrost.
Regarding claim 9, Hizume as modified teaches all of the limitations of claim 5, wherein
The third valve is a reversing valve (see Figure 6: 72 of Zhang, which can be considered a reversing valve because the valve reverses from one position to the next).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hizume (JP2010121847A) in view of Hattori (JPS5895140) and alternatively Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hizume (JP2010121847A) in view of Zhang (CN103383157A), further in view of Hatsutori (JPS5895140).
Regarding claim 10, Hizume, or Hizume as modified by Zhang, teaches all of the limitations of an air conditioner with a controller, an air conditioner indoor unit, an air conditioner outdoor unit, and the exchange system for the outdoor unit of the air conditioner according to claim 1 (Figure 1 and ¶7-9 of Hizume show these components and provide for a controller), wherein
The controller is communicative connection with and controls the control valve assembly (¶7-9);
The outdoor heat exchange assembly is comprised in the outdoor unit (Figure 1).
Hizume, or Hizume as modified by Zhang, does not teach the pressure pump of claim 10.
However, Hatsutori provides a similar system which also heats indoor spaces where the indoor unit has a pressure pump therein, an output end of the pressure pump communicates with an output pipe and an input end of the pressure pump communicates with a return pipe (Figure 1: 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a pump in Hizume or Hizume as modified in order to aid in coolant flow throughout the system.
Allowable Subject Matter
Claims 3 and 6-8 are allowed.
Response to Arguments
Applicant’s remarks filed 11/15/2022 have been fully considered.
Applicant has argued that Hizume does not disclose a heating assembly, or where the first circulation pipeline and the heating pipeline are both opened. However, as noted herein, a compressor can be considered a heating assembly because it is an assembly which heats refrigerant. As further noted herein, the heated gas is diverted into one portion of the heat exchanger to defrost that portion and another portion is diverted into the other portion to perform heating/cooling. This fits the description provided in claim 1 of the heating process and the defrosting process. The valving noted herein constitutes control valving.
Applicant has argued that Zhang does not disclose the first circulation pipeline as noted in claim 1, or a heating pipeline, connecting pipe, or heating pipeline communicating with the fins, or a valve assembly.
However, it is not asserted that Zhang teaches any of these features per se. Zhang discloses a heating assembly configured to heat coolant during defrost in order to provide heating while defrosting to ensure room comfort (Abstract). Hizume discloses the necessary structural components that, with the addition of the heater of Zhang, match the structural features disclosed in the claim invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763